UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1979



In Re: HOLT-WILLIAMSON MANUFACTURING COMPANY,

                                                                 Debtor.



JAMES D. MELVIN,

                                               Plaintiff - Appellant,

             versus


CUMBERLAND COUNTY; THE CITY OF FAYETTEVILLE,

                                              Defendants - Appellees,

             and


WALTER L. HINSON,

                                    Third Party Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CA-00-270-5-3F, BK-91-4878-8-ATS)


Submitted:    December 19, 2002           Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


James D. Melvin, Appellant Pro Se.       Douglas Edward Canders,
CUMBERLAND COUNTY ATTORNEY’S OFFICE, Fayetteville, North Carolina;
John Gregory Rhyne, HINSON & RHYNE, Wilson, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James D. Melvin seeks to appeal the district court’s order

affirming   the   bankruptcy   court’s   order   which   granted   summary

judgment in favor of Appellees in their action seeking to collect

delinquent taxes.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on July

23, 2002.     The notice of appeal was filed on August 23, 2002.

Because Melvin failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant

Appellees’ motion to dismiss and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED


                                   3